DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Richard M. Klein Reg. #33000 on 5/3/2022.
The application has been amended as follows: 
In the Claims: 
	A) Amend claim 14, line 5 from “body, n being greater than1; and wherein the n recess structures are arranged in” to ---body, n being greater than 1; and wherein the n recess structures are arranged in---.

B) Amend claim 14, line 11 from “forming n recess structures and a light-shielding layer on a bottom surface of” to ---forming the n recess structures and a light-shielding layer on a bottom surface of---.

Allowable Subject Matter
Claims 1, 2, 5-9, 11, 13, 14, and 16-19 are allowed.

The following is an examiner’s statement of reasons for allowance:

Re claims 1, 2, 5-9, 11 and 13, prior arts do not teach or suggest the combination of the display motherboard according to claim 1, in particular, wherein the motherboard body comprises an organic layer and a light-shielding layer; wherein the light-shielding layer is between the organic layer and the leads; an orthographic projection of the light-shielding layer on the organic layer is outside an orthographic projection of the recess structure on the organic layer, and is overlapped with at least part of orthographic projections of the plurality of leads on the organic layer.

Re claim 14, prior arts do not teach or suggest the combination of the method according to claim 14, in particular, wherein manufacturing the motherboard body comprises: forming an organic layer and an inorganic material layer that are stacked; forming a cutting groove in the surface, distal from the organic layer, of the inorganic material layer; forming the n recess structures and a light-shielding layer on a bottom surface of the cutting groove to obtain the motherboard body; and forming a plurality of leads on the surface of the motherboard body, the recess structure being between any two adjacent leads; wherein n is greater than 1, the n recess structures are arranged in sequence, the cutting groove is stripe-shaped, a lengthwise direction of the cutting groove is parallel to an arrangement direction of the n recess structures, the cutting groove has a third symmetry axis, the third symmetry axis being parallel to the arrangement direction of the n recess structures, and the third symmetry axis passing through centers of openings, at a bottom surface of the cutting groove, of the n recess structures; the recess structure comprises a pit, and one of the recess structures is between each two adjacent leads, wherein an opening of the recess structure has a first symmetry axis and a second symmetry axis, the first symmetry axis being parallel to the arrangement direction of the n recess structures, and the second symmetry axis being perpendicular to the arrangement direction of the n recess structures.

Re claims 16-19, prior arts do not teach or suggest the combination of the method according to claim 16, in particular, the motherboard body comprises an organic layer and a light-shielding layer; wherein the light-shielding layer is between the organic layer and the leads; an orthographic projection of the light-shielding layer on the organic layer is outside an orthographic projection of the recess structure on the organic layer, and is overlapped with at least part of orthographic projections of the plurality of leads on the organic layer.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WU whose telephone number is (571)270-7974. The examiner can normally be reached Monday - Friday, 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES WU/Primary Examiner, Art Unit 2841